      Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 1 of 40




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS    JAMES W.,anr,r>rt
                                                    By:                         CK,CLERK
                                                                                 DEPCLERI(
UNITED STATES OF AMERICA
                                              4: 19-CR-   GGl/6i t)fft-1
v.                                            18   u.s.c.   2
                                              18   u.s.c.   371
LYNDA CHARLES                                 18   u.s.c.   1341
ROSIE BRYANT                                  18   u.s.c.   1957
DELOIS BRYANT                                 26   u.s.c.   7201
BRENDA SHERPELL                               26   u.s.c.   7206(2)
NIKI CHARLES
EVERETT MARTINDALE, and
JERRY GREEN

                              INDICTMENT

     THE GRAND JURY CHARGES THAT:

                               COUNTS 1-8
                              (Mail Fraud)
                        Parties and Entities

It is material to this Indictment that:
     1.   LYNDA CHARLES,    ROSIE BRYANT,     DELOIS BRYANT and BRENDA
SHERPELL are sisters.

     2.   NIKI CHARLES is the daughter of LYNDA CHARLES.              She was
a Notary Public registered in the State of Arkansas, which allowed
her to certify and authenticate signatures on documents.

     3.   EVERETT MARTINDALE was an attorney who maintained a law
practice in Little Rock, Arkansas, which was located at 902 W. 2 nd
Street, Little Rock, Arkansas.

     4. Destiny by Design

     a.   On or about August 23,        1999, Destiny by Design was set
     up as a non-profit corporation with the State of Arkansas,
     originally under the name Destiny by Design, Inc.

                                    1
      Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 2 of 40




     b.      In     or    about    February          2006,      Destiny   by   Design,     Inc.
     purchased property which consisted of a building with the
     address 3600 JFK Boulevard, North Little Rock, Arkansas, and
     an adjacent building with the address of 105 East "F" Avenue,
     North Little Rock, Arkansas.
     c.      The building located at 3600 JFK Boulevard, North Little
     Rock, Arkansas, was used by Destiny by Design primarily as a
     church.
     d. The building located at 105 East "F" Avenue, North Little
     Rock, Arkansas was used as a central location to conduct the
     activities described below.

     5.     Daughters of Jovi, Inc.
     a. On or about February 28, 2014, Daughters of Jovi, Inc. was
     incorporated under the laws of Delaware.                        DELOIS BRYANT, LYNDA
     CHARLES, ROSIE BRYANT and BRENDA SHERPELL were identified as
     Directors of the corporation.
     b. On or about July 7, 2014, the incorporation of Daughters
     of     Jovi,        Inc.    was   moved         to   the    State    of   Arkansas      and
     incorporated as Daughters of Jovi International, LLC, with an
     address at 105 F. Street (sic), North Little Rock, Arkansas.
     DELOIS       BRYANT         and     LYNDA        CHARLES      were    listed     as     the
     incorporators,             with DELOIS BRYANT listed as the Registered
    Agent.          ROSIE       BRYANT    and    BRENDA         SHERPELL were       listed    as
    members/managers.
     c. On or about November 5,                      2015,   on behalf of Daughters of
     Jovi    International LLC,             ROSIE BRYANT            filed an application
     with the State of Arkansas for the corporation to operate and
     conduct business under the fictitious name "Jovi Women and
     Hispanic Litigation".
     6.     The United States Department of Agriculture (USDA) is an
agency of the United States government which, among other things,


                                                 2
         Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 3 of 40




administers services including farm loans, credits and other farm
related services to farmers in the United States.

        7.     As    more        fully   set     out       below,   the        Black    Farmers
Discrimination Litigation (BFDL) and the Hispanic, Women, Farmers
and Ranchers litigation (HWFR) were legal actions concerning USDA
which        resulted       in programs    being       established        to    evaluate    and
process claims of persons who were entitled to funds and benefits
under the programs.

        8.    EPIQ     is    a   company that,         among   other      things,      provides
administrative services to government agencies.                             EPIQ served as
the third party administrator for both the BFDL and HWFR claim
processes.          EPIQ worked along with an independent adjudicator to
receive, evaluate, process,               and,       if deemed appropriate,            transmit
payment for claims submitted pursuant to either the BFDL settlement
or HWFR administrative process.

                                         Background
    BLACK FARMERS DISCRIMINATION LITIGATION (BFDL) SETTLEMENT
        9.     In 1997, a group of African-American farmers brought a
class         action        suit    against          the     USDA   alleging           racially
discriminatory actions when the farmers applied for or received
farm credit, credit servicing, and non-credit farm benefits. This
case was called Pigford v. Glickman (Pigford).
        10.     In April 1999, the United States District Court for the
District of Columbia approved a consent decree in Pigford which,
among other things:
        a. Established filing deadlines for claimants; and
        b. Provided for a third party adjudicator and an administrator
        to receive,         evaluate and process claims.                  If approved,      the
        third party administrator also transmitted payment                              to the
        claimant.


                                                 3
         Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 4 of 40




        11.   After the deadline to submit claims passed, there were
complaints that eligible claimants were denied monies because they
had not filed their claims timely.                        In 2008,      the United States
Congress passed a Farm Bill,                 signed into law on June 18,                     2008,
which     created     a   new    right       of       action    for    claimants       who     had
petitioned to participate in Pigford but whose claims had been
denied as being filed late.                  As a result, there were a number of
new lawsuits which were eventually combined into one case called
In re Black Farmers Discrimination Litigation (BFDL).                                 The Court
granted final approval of a BFDL settlement agreement on October
27,   2011.     The settlement agreement established that a neutral
third party would administer the claim process.                            EPIQ was chosen
as the third party administrator.

        12.   To qualify as a BFDL claimant, a person was required to
document that they had submitted a late filing request in Pigford
between October 13,          1999 and June              18,    2008    to the appropriate
party.

        13.   In addition to establishing that they had submitted a
late filing request, the claimant also had to submit a Class Action
Claim Form detailing specifics of the alleged discrimination, that
is, the claimant:
        a. Was an African American;
        b. Between January 1, 1981 and December 31, 1996,
              i. farmed or attempted to farm;
              ii. owned or leased, or attempted to own or lease, farm
              land;
              iii.    applied     or    attempted to            apply    to     the    USDA    for
              participation        in    a     federal         farm    credit     or    benefit
              program ( s)      and,    if    the      claimant       applied    rather       than
              attempted to apply, one of the following occurred:



                                                  4
         Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 5 of 40




                    (a)    The     claimant         was    denied participation                  in    a
                    federal farm credit or benefit program(s); or
                    (b)     The     claimant's            loan        or    other    benefit       was
                    provided late,         approved for a lesser amount than
                    requested,       or burdened by restrictive conditions;
                    or
                    (c) The claimant received a loan with unfair terms;
                    or
                    (d)    The claimant did not receive appropriate loan
                    service from the USDA;
               iv. suffered economic or financial loss as a result of
               the USDA's treatment of the application(s);
               v. believed they were discriminated against on the basis
               of race; and
               vi. complained of discrimination to an official of the
               United     States    Government            on     or    before       July    1,   19 97
               regarding USDA's treatment.
      14.      Class Action Claim Forms could. also be submitted on
behalf of an estate of a deceased person or an individual who was
unable    to   submit     their own claim due                   to     a mental      or physical
disability if the claimant had met the criteria in paragraphs 12
and 13 above.       The individual submitting the claim form had to be
a legal representative for the estate/individual and had to submit
documentation to include a death certificate,                               if applicable, and
proof of legal representation.
      15.      A claimant         could,   but was             not     required to,         hire      an
attorney to present the claim.                      If an attorney filed the claim,
the   attorney      was     required       to       sign       and         date   the      following
declaration:
      "I swear under penalty of perjury, that to the best of
      my knowledge, information, and belief formed after an
      inquiry reasonable under the circumstances, the claim is


                                                5
      Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 6 of 40




     supported by existing law, and the factual contentions
     have evidentiary support."

     16.        The   claimant     signed      the    claim    form    under    penalty       of
perjury.        The claimant's declaration stated the answers declared
in the claim form and all enclosures were true and correct.

     17. The claimant was required to designate a Track under which
the claim would be processed.                All BFDL claims referred to in this
Indictment were processed under Track A which entitled the claimant
to a gross financial award of $62,500. The award was disbursed by
issuing     a    check     for    $50,000      and    transferring          $12,500    to    the
Internal Revenue Service as a tax withholding to cover the cost of
taxes expected to be due and owing on the claim award.                                 If the
claimant was represented by an attorney,                       the disbursement check
was made payable jointly to the claimant and the attorney.
     18. The attorney for a claimant was restricted to a fee not
to exceed $1,500 per claimant.
     19.    Claim Forms were submitted by United States mail or a
commercial carrier to the claims processor,                          EPIQ,    in or around
Portland, Oregon.
     20. All claim checks sent by EPIQ were sent via the United
States Postal Service.
     HISPANIC AND WOMEN FARMERS AND RANCHERS (HWFR)                           LITIGATION

     21.         In   2000,      groups   of    Hispanic       and    women    farmers       and
ranchers (HWFR) filed separate lawsuits against USDA.                               Similar to
the Pigford and BFDL litigation,                     the lawsuits alleged that the
USDA discriminated in its farm benefit programs on the basis of
race, ethnicity, and gender.
     22.         As part of the         Farm Bill of 2008,            the United States
Congress        directed      through     legislation         that    all    pending     class
actions brought against USDA by socially disadvantaged farmers or
ranchers,        including       Hispanics     and    women,     which       were    based    on


                                               6
         Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 7 of 40




racial,        ethnic,       or   gender         discrimination         in    farm     program
participation, be resolved in an expeditious and just manner.
     23.       On February 25, 2011, eight months prior to the consent
decree entered in the BFDL case, the USDA, in conjunction with the
United     States       Department        of     Justice,      announced       that    it    had
established a voluntary administrative claims process to resolve
discrimination allegations by eligible Hispanic and women farmers
and ranchers.         The claims process offered a streamlined alternative
to litigation.              The claims were to be filed with a third party
administrator, that is, EPIQ,                   for evaluation, processing and,               if
approved, payment.
     24.        In order to qualify for an award,                     the claimant had to
submit     a        claim     form    detailing         specifics       of     the     alleged
discrimination, that is, the claimant:
     a. Was either Hispanic/Latino or a female;
     b. Between January 1, 1981 and December 31, 1996, or between
     October, 1998 and October, 2000
               i.      farmed or attempted to farm;
               ii.     owned or leased, or attempted to own or lease, farm
               land;
               iii.    applied       or   attempted       to    apply   to     the    USDA   for
               participation         in     a     federal      farm   credit     or    benefit
               program(s) and
               iv.    believed       they       were   discriminated         against    on   the
               basis of ethnicity or gender;
               v.     For those who applied for a loan or benefit,
                       (a) they suffered economic harm; and
                       (b)    they    filed       an   administrative         discrimination
                       complaint on or before July 1, 1997 regarding their
                       treatment by USDA.
               vi.     For those who attempted to apply, they either


                                                  7
        Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 8 of 40




                  (a)    filed a written complaint with the USDA within
                         1 year of the incident; or
                  (b)    filed a       sworn, verified, or notarized written
                         witness         statement             (Verified          Statement-
                         Affidavit)       from       someone         who    witnessed         the
                         alleged incident.
      25.     Claim Forms could also be submitted on behalf of an
estate of a deceased person or an individual who was unable to
submit their own claim due to a mental or physical disability if
the claimant had met the criteria in paragraph 2 4 above.                                     The
individual     submitting        the    Claim        Form      had     to    be    a     legal
representative     for     the     estate/individual             and       had    to    submit
documentation to include a death certificate, if applicable, and
proof of legal representation.
      2 6.    A claimant    could,       but       was   not   required to,            hire    an
attorney to present the claim.                    If an attorney filed the claim,
the   attorney    was     required       to       sign   and     date       the    following
declaration:
      "I swear under penalty of perjury, that to the best of
      my knowledge, information, and belief formed after an
      inquiry reasonable under the circumstances, the claim is
      supported by existing law, and the factual contentions
      have evidentiary support."

      27.     If an attorney assisted with filing a HWFR claim,                               the
attorney fees were restricted to no more than .$1,500 per claimant.
      28.    The claimant signed the applications under penalty of
perjury.     The claimant's declaration stated the answers declared
in the claim form and all enclosures were true and correct.

      2 9.    With regard to the Verified Statement-Affidavit,                                the
Statement-Affidavit was to be from a person who had witnessed the
alleged discrimination, and was to be signed by that person under



                                              8
          Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 9 of 40




penalty of perjury.         The statement was to be verified by a notary
as having been subscribed and sworn in the notary's presence.

         30.   The claimant was required to designate a Tier under which
the claim would be processed.             All HWFR claims referred to in this
Indictment      were     submitted     under      Tier   1 (a)   or   Tier   2.   Claims
submitted under Tier 2 that did not qualify for that Tier were
automatically       processed     by    the       Claim Administrator        under     Tier
1 (a).     Whether Tier l(a)        or Tier 2,        a successful claim entitled
the claimant to a gross financial award of $62,500. The award was
disbursed by issuing a check for $50,000 payable to the claimant,
and transferring $12,500 to the Internal Revenue Service as a tax
withholding to cover the cost of taxes expected to be due and owing
on the claim award.
                                       The charge.
         31.   Beginning in or about June 2008, and continuing through
in or about November 2017,              in the Eastern District of Arkansas,
and elsewhere, the defendants,
                                 LYNDA CHARLES
                                  ROSIE BRYANT
                                 DELOIS BRYANT
                                BRENDA SHERPELL
                                  NIKI CHARLES
                           and EVERETT 0. MARTINDALE

together with other individuals,                  known and unknown to the Grand
Jury, aiding and abetting one another, knowingly and intentionally
devised and participated in a scheme to defraud the United States
of America by depriving it of property.
                Means and Manner 0£ the scheme to defraud.

         32.    LYNDA    CHARLES,      ROSIE      BRYANT,    DELOIS    BRYANT,    BRENDA
SHERPELL and NIKI CHARLES solicited people to file claims with the
United     States   in    which   the    claimant        asserted     that   he/ she   was
entitled to settlement funds based on past discrimination against

                                              9
         Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 10 of 40




them.        It was part of their efforts to obtain more claimants that
these        defendants          used    other      persons      to   act       as    recruiters         for
additional claimants and paid some of them for doing so.                                                 The
additional claimants were sought for the BFDL settlement, the HWFR
program,        and        for    future       settlements          and     programs            which    the
defendants believed might come available for claims.
        33.      EVERETT O.             MARTINDALE purported to act as                          the legal
representative for each of the claimants except for BFDL 12, BFDL
21, and BFDL 75.
        34.     Each of the claims listed below was false as to material
matters concerning the true eligibility of the claimant.
        35.     As set forth in Paragraph 12 above, each BFDL claimant
had     to    establish          that    he/she      was     a   member         of        the   class    and
therefore        entitled          to    submit      a     claim.         One        or    more    of    the
defendants falsified documents which were transmitted to EPIQ by
defendant MARTINDALE to fraudulently establish class eligibility
by the claimants.                The names of all of the BFDL claimants purported
to be represented by MARTINDALE and referenced in this Indictment
were included in these falsified documents.
        36.     Each of the HWFR claims referenced in this Indictment
contained        a         Verified        Statement-Affidavit                  as        described       in
Paragraphs 24 and 29 above.                      Each Verified Statement-Affidavit in
this matter was notarized and verified by defendant NIKI CHARLES
even     though        none       of     the     Verified        Statement-Affidavits                   were
actually signed in her presence by the witness purporting to verify
the acts of discrimination referenced in the claim.
        37.     For the BFDL claimants represented by MARTINDALE,                                        the
claimant checks were issued jointly in the name of the claimant
and    EVERETT        O.    MARTINDALE         as    the    legal     representative               of    the
claimant.        For the HWFR claimants, the checks were issued in the
name of the claimant alone.                         Both the BFDL checks and the HWFR
checks were mailed via the United States Postal Service from EPIQ,

                                                     10
         Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 11 of 40




Portland,      Oregon to MARTINDALE at his law firm in Little Rock,
Arkansas.
        38.    MARTINDALE deposited the BFDL checks into his law firm
trust account,           and issued a check from his trust account to the
claimant for the claim.           MARTINDALE withheld his attorney fee from
the settlement checks and issued the claimant a check for the claim
amount minus the attorney fees.
        39.        On or about November 18,        2013,    MARTINDALE paid LYNDA
CHARLES, ROSIE BRYANT, DELOIS BRYANT and BRENDA SHERPELL $45,300
each from the proceeds received from the BFDL claims.
        40.    As to the HWFR payments:
        a.    In    or   about   July   and    August,     2014,   defendants   LYNDA
CHARLES, ROSIE BRYANT, DELOIS BRYANT, BRENDA SHERPELL and EVERETT
MARTINDALE entered an agreement in which MARTINDALE agreed to split
the     attorney      fee   of $1,500   per claim with each of these             five
defendants receiving one-fifth of the fee.
        b. When MARTINDALE received the claimant's checks from EPIQ,
he provided the checks to one or more of the other defendants
rather than to the claimant.
        c. After receiving the claimant checks, the other defendants
paid MARTINDALE his one-fifth of the attorney's fees and kept the
remainder of the fee.
        41.    As to both BFDL and HWFR claims,                one or more of the
defendants demanded and received a portion of the claim amount
from the claimants over and above the permitted amount of attorney
fees.
        a. In order to obtain funds from the claimants, the defendants
used a variety of methods,              including directing the claimant to
obtain funds in multiple forms and amounts, that is, the defendants
directed that the claimant obtain a combination of one or more
cashier's checks, one or more money orders, and/or cash which were
then delivered to one of the defendants.

                                              11
     Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 12 of 40




     b.    The   defendant   ROSIE   BRYANT     deposited and caused to be
deposited portions of the cash she obtained into bank accounts in
amounts less than $10,000 in an effort to prevent the financial
institution from filing a mandatory report with the United States
Department of Treasury.
     42.    Each claimant is identified herein by the program under
which he/she submitted the claim and a numeric designation,               that
is, BFDL 1-102 and HWFR 1-90.
                                The Mail.ings
     43.    The BFDL submissions. On or about the dates listed below,

in the Eastern District of Arkansas, and elsewhere, for the purpose

of executing the      scheme   to    defraud,    the   defendants   caused and

attempted to cause claim forms for the claimants identified below,

to be sent from Little Rock, Arkansas, to the claim administrator

at EPIQ in Oregon,     in the following manner:           the claims sent on

2/25/12, 4/12/12, 10/22/13, and in or about May 2012, were mailed

via United States Postal Service to the Claim Administrator, P.O.

Box 2048, Portland, Oregon;          the claims sent on 7/10/12, 7/25/12,

and 9/20/12 were sent via United Parcel Service (UPS) to the Claim

Administrator, 10300 SW Allen Blvd, Beaverton, Oregon:




                                       12
   Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 13 of 40




  DATE                                     CLAIMANT(S)
2/25/2012 BFDL 21
4/12/2012 BFDL 12
 5//2012    BFDL 75
7/10/2012    BFDL3     BFDL4     BFDL5     BFDL7     BFDL8     BFDL 11   BFDL13    BFDL 14
            BFDL 17   BFDL 19    BFDL23   BFDL29     BFDL31    BFDL32    BFDL34    BFDL35
            BFDL36    BFDL37     BFDL38   BFDL39     BFDL40    BFDL42    BFDL43    BFDL46
            BFDL49    BFDL 51    BFDL52   BFDL53     BFDL54    BFDL57    BFDL58    BFDL59
            BFDL60    BFDL67     BFDL68   BFDL69     BFDL 72   BFDL 73   BFDL 76   BFDL 77
            BFDL83    BFDL84     BFDL85   BFDL86     BFDL87    BFDL 90   BFDL 91   BFDL92
            BFDL93    BFDL96     BFDL 100 BFDL 101
7/25/2012    BFDL6    BFDL 16    BFDL22   BFDL33     BFDL50    BFDL56    BFDL61    BFDL 70
            BFDL 71   BFDL88     BFDL97   BFDL99
9/20/2012    BFDLl     BFDL2      BFDL9   BFDL10     BFDL 15   BFDL 18   BFDL20    BFDL24
            BFDL25    BFDL26     BFDL27   BFDL28     BFDL30    BFDL44    BFDL45    BFDL47
            BFDL48    BFDL55     BFDL62   BFDL63     BFDL64    BFDL65    BFDL66    BFDL 74
            BFDL 78   BFDL 79    BFDL80   BFDL81     BFDL82    BFDL89    BFDL94    BFDL 95
            BFDL 98   BFDL 102
10/22/2013 BFDL41




                                           13
      Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 14 of 40




     44.      The HWFR submissions. On or about the dates listed below,

in the Eastern District of Arkansas, and elsewhere, for the purpose

of executing the            scheme    to    defraud,    the defendants      caused and

attempted to cause claim forms for the claimants identified below,

to be sent from Little Rock, Arkansas, by the United States Postal

Service    addressed         to     USDA    Hispanic/Women      Farmer/Rancher    Claim

Administrator, P.O. Box 4540, Portland, Oregon:

    DATE      I             ---~-
                                               CLAIMANT(S)
  3/25/2013       HWFR3   HWFR4     HWFR6    HWFR7   HWFR 12 HWFR 13 HWFR 15 HWFR 18
                  HWFR22 HWFR 26 HWFR27 HWFR32 HWFR48 HWFR50 HWFR53 HWFR 61
                  HWFR62 HWFR64 HWFR 65 HWFR67 HWFR68 HWFR 77 HWFR82 HWFR83
                  HWFR84 HWFR86 HWFR 87 HWFR88
  4/29/2013       HWFRl   HWFR2     HWFR5    HWFR8     HWFR9   HWFR10 HWFR 11 HWFR 14
                  HWFR 16 HWFR 17 HWFR 19 HWFR 20    HWFR21 HWFR23 HWFR24 HWFR 25
                  HWFR28 HWFR 29 HWFR 30 HWFR 31 HWFR33 HWFR34 HWFR35 HWFR 36
                  HWFR37 HWFR38 HWFR39 HWFR40 HWFR41 HWFR42 HWFR43 HWFR44
                  HWFR45 HWFR46 HWFR47 HWFR49 HWFR51 HWFR52 HWFR54 HWFR55
                  HWFR56 HWFR57 HWFR58 HWFR59 HWFR60 HWFR 63 HWFR 66 HWFR69
                  HWFR 70 HWFR 71 HWFR 72 HWFR 73 HWFR 74 HWFR 75 HWFR 76 HWFR 78
                  HWFR 79 HWFR80 HWFR 81 HWFR85 HWFR 89 HWFR 90




                                               14
        Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 15 of 40



       45.    The BFDL check distribution. On or about the dates listed

below, in the Eastern District of Arkansas, and elsewhere, for the

purpose of executing the scheme to defraud, the defendants caused

and attempted to cause claim settlement checks to be distributed

from    In     Re   Black       Farmers       Discrimination                Litigation         Claim

Administrator for the claimants identified below, and to be sent

from Portland, Oregon via United States Postal Service to EVERETT

0. MARTINDALE, Attorney, 902 W. 2 nd Street, Little Rock, Arkansas,

except for the checks for BFDL 12, BFDL 21, and BFDL 75 which were

sent via United States Postal Service directly to the claimant or

the claimant's executor:

       DATE                                    CLAIMANT(S)
                                                    --..c



   10/3/2013    BFDL 1    BFDL2     BFDL3     BFDL4         BFDL5     BFDL6     BFDL7     BFDL8
                BFDL9     BFDLl0    BFDL 12   BFDL 13       BFDL 14   BFDL 15   BFDL 16   BFDL 17
                BFDL 18   BFDL20    BFDL22    BFDL24        BFDL25    BFDL 26   BFDL27    BFDL28
                BFDL 29   BFDL 31   BFDL32    BFDL33        BFDL34    BFDL35    BFDL36    BFDL 37
                BFDL38    BFDL39    BFDL40    BFDL42        BFDL43    BFDL44    BFDL45    BFDL46
                BFDL47    BFDL48    BFDL49    BFDL50        BFDL53    BFDL 54   BFDL55    BFDL56
                BFDL57    BFDL58    BFDL59    BFDL60        BFDL 61   BFDL62    BFDL65    BFDL 66
                BFDL67    BFDL68    BFDL69    BFDL 73       BFDL 74   BFDL 75   BFDL 76   BFDL 77
                BFDL 79   BFDL80    BFDL84    BFDL85        BFDL86    BFDL87    BFDL88    BFDL89
                BFDL 90   BFDL 92   BFDL93    BFDL94        BFDL96    BFDL97    BFDL98    BFDL 99
               BFDL 100 BFDL 101 BFDL 102
   10/11/2013 BFDL 72
   10/31/2013 BFDL 70     BFDL 71
   11/20/2013 BFDL 19     BFDL23    BFDL30    BFDL82        BFDL91
   12/17/2013 BFDL21      BFDL28    BFDL51    BFDL52        BFDL95
   1/18/2014    BFDL81
   2/12/2014    BFDL64    BFDL 78




                                               15
        Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 16 of 40




       4 6.   Counts 1-8:           HWFR check distribution.         On or about the

date    listed       below,    in   the   Eastern     District    of   Arkansas,    and

elsewhere, for the purpose of executing the scheme to defraud, the

defendants caused and attempted to cause claim settlement checks

to be distributed from Hispanic & Women Farmers and Ranchers Claim

Administrator for the claimants identified below,                      and to be sent

from Portland, Oregon to EVERETT 0. MARTINDALE, Attorney,                        902 W.

2 nd Street, Little Rock, Arkansas, by United States Postal Service:

. COUNT I DATE                                    CLAIMANT(S)
    1   7/24/2015 HWFR51
   2     8/25/2015 HWFR26
   3     9/10/2015    HWFR3    HWFR4   HWFR6     HWFR 12 HWFR 13 HWFR 15 HWFR 18 HWFR 22
                     HWFR27 HWFR44 HWFR47 HWFR48 HWFR49 HWFR 50 HWFR 53 HWFR 55
                     HWFR61 HWFR 62 HWFR64 HWFR65 HWFR67 HWFR 68 HWFR 77 HWFR 79
                     HWFR82 HWFR83 HWFR84 HWFR86 HWFR87 HWFR88
   4     9/25/2015 HWFR 19 HWFR 31 HWFR46 HWFR52 HWFR57 HWFR 58 HWFR 59 HWFR 69
                     HWFR 73 HWFR 76
   5     10/9/2015 HWFRl       HWFR2   HWFR 11 HWFR 17 HWFR 21 HWFR 24 HWFR 28 HWFR29
                     HWFR 30 HWFR 33 HWFR34 HWFR35 HWFR 36 HWFR 37 HWFR 38 HWFR43
                     HWFR45 HWFR 54 HWFR56 HWFR 60 HWFR 63 HWFR 66 HWFR 70 HWFR 71
                     HWFR 72 HWFR 75 HWFR 78 HWFR80 HWFR81 HWFR 85 HWFR 89 HWFR 90
   6     11/6/2015 HWFR5       HWFR8   HWFR9     HWFR 14 HWFR 16 HWFR 32 HWFR 39 HWFR41
                     HWFR 74
   7     1/13/2016 HWFR25
   8     1/20/2016 HWFR20

       All    in violation of Title 18,              United States Code,       Section
1341 and 2.




                                            16
       Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 17 of 40




                                      COUNT 9
                     (Conspiracy to defraud the government)
       The Grand Jury realleges paragraphs 1, 17 and 30 from Counts
1-8 of this Indictment.

       It is pertinent to this Indictment that:

  A.     The Interna1 Revenue Service and pertinent tax provisions

       1.    The Internal Revenue Service (IRS) is part of the United
States      Department     of Treasury,      a    department    and agency of the
United      States    of   America,   charged      with   the   responsibility     to
determine, compute, assess, and collect income taxes.

       2.    IRS Form 1040 is an individual income tax return that is
filed for a calendar year.

       3.    IRS Form 1040X is an amended individual income tax return
that is filed for a calendar year.

       4.    IRS Form 1041 is an estate tax return that is filed for
a calendar year.

       5.     IRS Schedule A is a           form on which a      taxpayer reports
expenses which are deductible in determining the taxable income of
the taxpayer.         The total Itemized Deductions are reported on line
29 of Schedule A,          and line    40    of    Form 1040    for   an   Individual
Return.      For Form 1041, the total Itemized Deductions are reported
on Line 13.

       6.     IRS Schedule C is a form on which a taxpayer reports
Profit and Loss from Business.              Total Expenses are listed on line
28 of Schedule C.          The Net Profit or Loss is listed on line 31 of
Schedule C, and on line 12 of Form 1040 for an Individual Return,
or on line 3 of Form 1041 for an Estate Return.

       7.     IRS Schedule F is a form on which a taxpayer reports
Profit and Loss from Farming.           Gross income is listed on line 9 of

                                            17
       Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 18 of 40




Schedule F.       The Net Profit or Loss is listed on line 34 of Schedule
F, and on line 18 of Form 1040 for an Individual Return,                      or line
6 of Form 1041 for an Estate Return.

       8.    The money received pursuant to a BFDL or HWFR claim was
income      to   the    claimant   and   should   have    been   reported     on   the
claimant's tax return as "Other Income".                 For a claimant filing a
Form 1040, the income should have been reported on Line 21.                        For
a claimant filing a Form 1041, the income should have been reported
on Line 8.

                                   B.    The Charge

       From in or about February 2014 through in or about November
2017, in the Eastern District of Arkansas and elsewhere,

                                    LYNDA CHARLES
                                    DELOIS BRYANT
                                     ROSIE BRYANT
                                   BRENDA SHERPELL
                                          and
                                     JERRY GREEN

conspired with one another, and with others known and unknown to
the Grand Jury,         to defraud the United States for the purpose of
impeding,        impairing,     obstructing,      and     defeating    the     lawful
Government functions of the IRS in the ascertainment, computation,
assessment, and collection of income taxes.
                       Means and Manner of the Conspiracy
       It was part of this conspiracy that:
       1.    For the BFDL claims which were paid in 2013 and 2014, the
defendants LYNDA CHARLES,           ROSIE BRYANT,       DELOIS BRYANT and BRENDA
SHERPELL arranged for tax preparation services in Texas to prepare
and file tax returns for the claimants and submitted all the tax
returns for BFDL through those tax preparers.               During the pertinent
time    period,        the   defendant   JERRY    GREEN    worked     for    the   tax
preparation service that filed the BFDL claimant tax returns.

                                           18
         Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 19 of 40




        2.        Prior to the filing of tax returns for the HWFR claims in
2015, the defendant JERRY GREEN established his own tax preparation
service.
        3.         For    the     HWFR    claims        which   were     paid    in    2015,      the
defendants LYNDA CHARLES, ROSIE BRYANT,                           DELOIS BRYANT and BRENDA
SHERPELL arranged for the tax preparation service operated by JERRY
GREEN        to    prepare       and    file   tax      returns    for    claimants         who   had
submitted HWFR claims.                 The defendant JERRY GREEN's tax preparation
service established a                  satellite office at 105 East "F" Avenue,
North    Little          Rock,    Arkansas      to      facilitate       the   preparation        and
submission          of    the    2015    tax   returns.           All    of    the    tax   returns
referenced below for tax year 2015 were submitted through this tax
preparation service.
        4.        Each of the tax returns, whether involving BFDL or HWFR
payments, was to be prepared in such a manner that the claimant
would be entitled to receive as a refund most, if not all, of the
$12,500 paid to the IRS as income tax withholding.
        5.        In order to accomplish the objective of creating a tax
refund, the information on the return was falsified in one or more
of the following ways:
        a. The income received by the claimant for their BFDL or HWFR
        claim was not reported or not reported in full;
        b. By claiming itemized deductions to which the claimant was
        not entitled;
        c. By claiming a net loss for a business activity on Schedule
        C which reduced or negated taxable income;
        d. By claiming a net loss for farming activity on Schedule F
        which reduced or negated taxable income;
        e.    By claiming more tax withholding than had actually been
        withheld.
        6.        The BFDL claim payments were paid in 2013 except for the
claim by BFDL 78 which was paid in 2014.                           The HWFR claim payments

                                                   19
        Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 20 of 40




were paid in 2015.             The false tax returns were for the year in
which the claimant/taxpayer received the payment.
       7.    The    defendants       caused        returns    to    be   filed    for   some
claimant/taxpayers as though the taxpayer was an Arkansas resident
when in fact the taxpayer was not,                       that is,   for the returns of
BFDL 9, BFDL 10, BFDL 65, BFDL 77, BFDL 89, BFDL 97, and BFDL 98,
all of whom were residents of Texas; for the returns of BFDL 16-
17 and BFDL 22 who were residents of Georgia; and for the return
of HWFR 60 who had been a resident of Ohio.
       8. For claimant/taxpayers, BFDL 14-15, BFDL 21, BFDL 55, BFDL
55a, BFDL 73, BFDL 95, HWFR 18, HWFR 47 and HWFR 55, the defendants
used    and     caused   to     be    used     an        address    that    was   not    the
claimant/taxpayer's true address,                   but was an address associated
with one of the defendants or an entity controlled by one of the
defendants.
       9.    The information provided to the tax preparation service
for    the    tax   returns,    including          the    falsified      information,   was
provided to the tax preparation service by one or more of the
defendants.
       10. As part of the conspiracy, the defendants filed and caused
to be filed eighty-two (82) false tax returns which contained false
items totaling $4,615,009.
       11. One or more of the defendants would receive a portion of
the tax refund paid as a result of the false returns by either
having an electronic payment made directly to a bank account the
defendant controlled, or by requiring the claimant/taxpayer to pay
her a portion of the refund after the claimant/taxpayer received
it.




                                              20
        Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 21 of 40



                                 Overt Acts
       In furtherance of the conspiracy,        the defendants committed
and caused to be committed the following overt acts, in the Eastern
District of Arkansas and elsewhere, that is, the filing of each of
the tax returns on the dates listed in Counts 10-91 below which
are incorporated herein by reference.
       All in violation of Title 18,        United States Code,     Section
371.




                                     21
     Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 22 of 40




                              COUNTS 10-91
              (Causing another to file a false tax return)

     The Grand Jury realleges paragraphs A 1-7 of Count 9 of this
Indictment.
     On or about the date listed below, in the Eastern District of
Arkansas and elsewhere,
                             LYNDA CHARLES
                              ROSIE BRYANT
                           DELOIS BRYANT and
                            BRENDA SHERPELL

along with others named and not named in this Indictment, aiding
and abetting one another,     willfully did counsel and advise the
preparation and presentation of a tax return under the internal
revenue laws that was false as to a material matter, that is, the
defendants counseled,    advised,   and prepared tax returns for the
identified taxpayer that was false in one or more of the following
ways, as specified in the chart below:
     a.   failed   to correctly report   the   income   received by the
     claimant for their BFDL or HWFR claim;
     b. claimed itemized deductions to which the claimant was not
     entitled;
     c. claimed a net loss for a business activity on Schedule C
     which reduced or negated taxable income;
     d. claimed a net loss for farming activity on Schedule F which
     reduced or negated taxable income;
     e. claimed tax withholding that exceeded the amount actually
     withheld.
In each instance, the false return generated a refund to which the
taxpayer was not entitled.




                                    22
          Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 23 of 40




CT    DAT.E     TAX      TAX     TAX PAY.ER       FALSIFIED ITEMS           FALSE
               YEAR     FORM                                               AMOUNT
10   2/23/14   2013     1040      BFDL 55        Unreported income         $65,477
                                                Schedule F expense
                                               Itemized deductions
11   3/19/14   2013     1040       BFDL 3        Unreported income         $94,368
                                                Schedule F expense
                                               Itemized deductions
12   3/20/14   2013     1040       BFDL 9        Unreported income         $72,756
                                                Schedule F expense
                                               Itemized deductions
13   3/20/14   2013     1040      BFDL 10        Unreported income         $59,900
                                                Schedule F expense
14   3/20/14   2013     1040      BFDL 12       Unreported income          $68,714
                                                Schedule F expense
                                               Itemized deductions
15   3/20/14   2013     1040    BFDL 47-48     Itemized deductions         $165,993
                                                Schedule F expense
16   3/20/14   2013     1040      BFDL 98      Itemized deductions         $87,008
                                                Schedule F expense
17   3/22/14   2013     1040      BFDL 93       Unreported income          $51,160
                                                Schedule F expense
                                               Itemized deductions
18   3/25/14   2013     1040    BFDL 16-17      Unreported income          $131,051
                                                Schedule F expense
                                               Itemized deductions
19   3/25/14   2013     1040      BFDL 40       Unreported income          $63,368
                                                Schedule F expense
                                               Itemized deductions
20   3/26/14   2013     1040    BFDL 14-15      Unreported income          $117,000
                                                Schedule F expense
21   3/26/14   2013     1040      BFDL 22      Itemized deductions         $54,361
                                                Schedule F expense
22   3/26/14   2013     1040      BFDL 89       Unreported income          $53,625
                                               Itemized deductions
23   3/28/14   2013     1040      BFDL 77       Unreported income          $74,388
                                                Schedule F expense
                                               Itemized deductions
24   3/28/14   2013     1040      BFDL 92       Unreported income          $77,073
                                                Schedule F expense
                                               Itemized deductions
25   5/13/14   2013     1040      BFDL 53      Itemized deductions         $50,154
                                                Schedule F expense
26   5/15/14   2013     1040      BFDL 24       Schedule F expense         $134,510
27   5/15/14   2013     1040      BFDL 73      Itemized deductions         $59,691
                                                Schedule F expense


                                        23
                Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 24 of 40



     ...


CT          DAT.E      TAX     TAX     TAX PAY.ER       FALSIFIED ITEMS           FALSE
                      YEAR    FORM                                               AMOUNT
28         5/16/14    2013    1040      BFDL 97       Schedule F expense         $57,160
29         6/2/14     2013    1040       BFDL 2      Itemized deductions         $60,436
                                                      Schedule F expense
30          6/2/14    2013    1040      BFDL 29      Itemized deductions         $55,108
                                                      Schedule F expense
31          6/4/14    2013    1040     BFDL 101      Itemized deductions         $63,863
                                                      Schedule F expense
32         6/10/14    2013    1041      BFDL   52     Schedule F expense         $60,252
33         6/21/14    2013    1040      BFDL   65     Schedule F expense         $50,067
34         6/24/14    2013    1040      BFDL   72     Schedule F expense         $17,286
35         6/25/14    2013    1041      BFDL   51     Schedule F expense         $61,031
36         6/30/14    2013    1041      BFDL   19     Unreported income          $70,871
                                                      Schedule F expense
37         6/30/14    2013    1041      BFDL 28       Unreported income          $71,209
                                                      Schedule F expense
38         6/30/14    2013    1041      BFDL 71       Schedule F expense         $31,882
39         6/30/14    2013    1041      BFDL 91       Unreported income          $82,049
                                                      Schedule F expense
40         7/3/14     2013    1040      BFDL 90       Schedule F expense         $34,069
41         7/18/14    2013    1041      BFDL 95       Schedule F expense         $61,412
                                                        Fiduciary fees
                                                     Charitable deduction
                                                        Attorney fees
42         8/18/14    2013   1040X      BFDL 94       Schedule F expense         $47,821
43         9/20/14    2013    1041      BFDL 70         Fiduciary fees           $61,872
                                                     Charitable deduction
44         9/20/14    2013    1041      BFDL 82         Fiduciary fees           $62,021
                                                     Charitable deduction
45         1/12/15    2013    1040     BFDL 55a      Itemized deductions         $55,848
                                                      Schedule C expense
46         7/20/15    2014    1041      BFDL 78       Schedule F expense         $60,853
                                                     Charitable deduction
47         10/17/15   2013    1041      BFDL 21      Charitable deduction        $63,405
                                                      Schedule F expense
48         2/12/16    2015    1040      HWFR   63     Schedule F expense         $41,479
49         2/23/16    2015    1040      HWFR   24     Schedule F expense         $37,017
50         2/23/16    2015    1040      HWFR   28     Schedule C expense         $42,038
51         2/23/16    2015    1040      HWFR   51     Schedule F expense         $53,019
52         2/23/16    2015    1040      HWFR   52     Schedule F expense         $36,843
53         2/23/16    2015    1040      HWFR   59     Schedule F expense         $69,760
                                                      Schedule C expense
54         2/23/16    2015    1041      HWFR 60       Schedule F expense         $60,033
                                                     Charitable deduction
55         2/23/16    2015    1040      HWFR 75       Schedule F expense         $48,075

                                               24
          Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 25 of 40




CT     DATE      TAX     TAX     TAX PA:YER       FALSIFIED ITEMS           FALSE
                Y.EAR   FORM                                               AMOUNT
56   2/23/16    2015    1040      HWFR    81    Schedule C expense         $37,378
57   2/24/16    2015    1040       HWFR    5    Schedule F expense         $33,454
58   2/24/16    2015    1040      HWFR    14    Schedule C expense         $26,273
59   2/24/16    2015    1040      HWFR    27    Schedule C expense         $19,422
60   2/24/16    2015    1040      HWFR    37    Schedule C expense         $39,966
61   2/24/16    2015    1040      HWFR    64    Schedule F expense         $39,312
62   2/25/16    2015    1040      HWFR    22    Schedule F expense         $41,457
63   2/25/16    2015    1040      HWFR    45    Schedule F expense         $59,387
64   2/25/16    2015    1040      HWFR    73    Schedule F expense         $43,427
65   2/25/16    2015    1040      HWFR    84    Schedule F expense         $52,736
                                                Schedule C expense
66   2/25/16    2015    1040      HWFR    90    Schedule F expense         $38,896
67   2/26/16    2015    1040      HWFR    61    Schedule F expense         $45,023
68   2/26/16    2015    1040      HWFR    65    Schedule C expense         $63,732
69   3/2/16     2015    1040       HWFR    4    Schedule F expense         $67,937
70   3/2/16     2015    1040      HWFR    53    Schedule F expense         $37,423
71   3/2/16     2015    1041      HWFR    55    Schedule C expense         $49,507
72   3/2/16     2015    1040      HWFR    86    Schedule C expense         $39,101
73   3/4/16     2015    1041      HWFR    32    Schedule F expense         $60,505
                                               Charitable deduction
74   3/9/16     2015    1040      HWFR 13       Schedule F expense         $38,692
75   3/10/16    2015    1040      HWFR 31       Schedule F expense         $50,124
76   3/10/16    2015    1041      HWFR 49       Schedule C expense         $62,101
                                               Charitable deduction
77   3/14/16    2015    1040       HWFR    6    Schedule C expense         $35,631
78   3/14/16    2015    1040      HWFR    62    Schedule C expense         $42,661
79   3/22/16    2015    1040      HWFR    21    Schedule F expense         $32,987
80   3/22/16    2015    1041      HWFR    44    Schedule F expense         $61,018
                                               Charitable deduction
81   3/24/16    2015    1040      HWFR    48    Schedule F expense         $46,548
82   3/29/16    2015    1040      HWFR    57    Schedule C expense         $34,485
83   4/5/16     2015    1040      HWFR    39    Schedule F expense         $54,383
84   4/5/16     2015    1041      HWFR    47    Schedule C expense         $57,180
                                               Charitable deduction
85   4/5/16     2015    1040      HWFR 88       Schedule F expense         $48,357
86   4/11/16    2015    1040      HWFR 54       Schedule C expense         $33,725
87   4/18/16    2015    1041       HWFR 9       Schedule F expense         $60,474
                                               Charitable deduction
88    4/18/16   2015     1040     HWFR    58    Schedule F expense         $29,752
89    4/27/16   2015    1040X     HWFR    18    Schedule F expense         $45,792
90   5/10/16    2015    1040X     HWFR    89    Schedule F expense         $47,530
91   10/13/16   2015     1040     HWFR    78    Schedule C expense         $41,257



                                          25
     Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 26 of 40




     All in violation of Title 2 6,              United States Code,          Section
7206(2) and Title 18, United States Code, Section 2.


                                 COUNTS 92-103
    (Tax Evasion, Title 26, United States Code, Section 7201)
     The Grand Jury realleges paragraphs A 1-4 of Count 9 of this
Indictment.
     On or about the date listed below, in the Eastern District of
Arkansas    and   elsewhere,     the    defendant      listed     below,    willfully
attempted to evade and defeat income tax due and owing by her to
the United States of America, for the calendar year listed below,
by committing the following affirmative acts, among others:
     (a)    preparing and causing to be prepared,                     and signing and
     causing to be signed, a false and fraudulent Individual Income
     Tax,     Form    1040,   and,   with     regard   to   the    defendant       LYNDA
     CHARLES for tax year 2015, a Form 1040X, which was submitted
     to the IRS, and
     (b)    concealing and causing to be concealed income she had
     received        from   preparing   and    causing      to   be    prepared,     and
     processing and causing to be processed, claims filed with the
     United States for funds allegedly due claimants under either
     the BFDL or the HWFR settlements, that is, for tax years 2013
     and 2014, income from BFDL claims, and for tax years 2015 and
     2016, income from HWFR claims.




                                         26
         Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 27 of 40




                                                                         TAX
                                                        TOTAL          REPORTED
                                                       INCOME           AFTER       UNREPORTED
  COUNT      DEFENDANT DATE              TAX YEAR REPORTED              CREDIT       INCOME       TAX DUE
   92        Rosie Bryant    3/10/2014     2013             $23,046      ($1,806)      $171,259    $44,162
   93        Delois Bryant   3/17/2014     2013             $20,071        ($905)      $203,915    $51,476
   94        Lynda Charles   4/15/2014     2013             ($7,351)            0      $162,944    $29,492
   95        Lynda Charles   4/15/2015     2014             $42,328             0       $71,380    $12,234
   96        Rosie Bryant     5/4/2015     2014             $27,352      ($1,409)      $529,376   $179,622
    97       Delois Bryant   9/15/2015     2014             $19,963        ($416)       $38,006    $15,245
    98       Delois Bryant   4/11/2016     2015             $40,555         $543       $112,516    $36,337
    99       Rosie Bryant    4/26/2016     2015             $24,819      ($1,907)      $458,884   $154,894
   100       Lynda Charles    6/7/2016     2015             $40,602      ($1,449)      $200,819    $57,771
   101       Lynda Charles   4/15/2017     2016             $24,571      ($3,579)      $317,333   $100,303
   102       Rosie Bryant    4/15/2017     2016             $25,431      ($1,756)      $146,267    $35,365
   103       Delois Bryant   4/15/2017     2016             $34,223       $1,249       $161,830    $56,904
All in violation of Title 26, United States Code, Section 7201.

                                          COUNTS 104-105
             (Section 1957 Rockwater Village money laundering)
        1. The Grand Jury realleges Paragraph 5 of Counts 1-8 of this
Indictment.
        2.    On or about August 29, 2014, account ending in 5418 (JOVI
B. OZARK 5418)        was opened at Bank of The Ozarks in the name of
"Delois      Bryant,         Jovi   Women         and        Hispanic          Litigation".        DELOIS
BRYANT, LYNDA CHARLES, ROSIE BRYANT and BRENDA SHERPELL were listed
as signatories on the account.
        3.      At    various       times         on        or   before         September     2015,     the
defendants DELOIS BRYANT, LYNDA CHARLES,                                  ROSIE BRYANT and BRENDA
SHERPELL obtained proceeds from the mail fraud set forth in Counts
1-8 of this Indictment and deposited, or caused to be deposited,
those proceeds into JOVI B.OZARK 5418.
        4.    Bank of the Ozarks is a financial institution within the
meaning of Title 18, United States Code, Section 1957 (f) (1).




                                                       27
       Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 28 of 40




       5.    On or about September 23,                2015,    a portion of the funds
that   had    been    deposited      into     JOVI     B. OZARK       5418   were     used   to
purchase two cashier's checks issued by the Bank of the Ozarks,
each payable to American Abstract and Title Company, that is,
       a.   Cashier's Check #605255,               on behalf of LYNDA CHARLES,               in
the amount of $97,443.16 for the purchase of Lot 10,                                Rockwater
Village,     North    Little    Rock,       Arkansas,         which    lot    later    became
identified as 1501 Rockwater Lane, North Little Rock, Arkansas.
       b.   Cashier's Check #605256,               on behalf of DELOIS BRYANT,               in
the amount of $87,426.66 for the purchase of Lot 11,                                Rockwater
Village,     North    Little    Rock,       Arkansas,         which    lot    later    became
identified as 1505 Rockwater Lane, North Little Rock, Arkansas.
       6.    Each    purchase   of      the        cashier's     check       constituted      a
"monetary transaction" as defined in Title 18, United States Code,
Section 1957 (f) (1).
       7.    COUNT 104:   On or about September 24, 2015, in the Eastern
District of Arkansas,
                                LYNDA CHARLES and
                                   ROSIE BRYANT

aiding and abetting one another,                   knowingly engaged in and caused
a   monetary    transaction       of    a     value    greater        than    $10,000    with
criminally derived property, that is, they purchased, and caused
to be purchased, Bank of the Ozarks cashier's check #605255 in the
amount of $97,443.16 with funds derived from the mail fraud set
forth in Counts 1-8 of this Indictment.
     8. COUNT 105: On or about September 24, 2015, in the Eastern
District of Arkansas,

                                  DELOIS BRYANT
                                LYNDA CHARLES and
                                   ROSIE BRYANT

aiding and abetting one another,                   knowingly engaged in and caused
a   monetary    transaction       of    a   value      greater        than    $10,000    with

                                              28
         Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 29 of 40




criminally derived property, that is, they purchased, and caused
to be purchased, Bank of the Ozarks cashier's check #605256 in the
amount of $87,426.66 with funds derived from the mail fraud set
forth in Counts 1-8 of this Indictment.
     All in violation of Title 18,                   United States Code,          Section
1957 and 2.


                                        COUNT 106
           (Section 1957 First Security Bank money laundering)
     1. The Grand Jury realleges Paragraph 5 of Counts 1-8 of this
Indictment.
     2.      On or about October 30,                2015,    ROSIE BRYANT opened an
account at First Security Bank in the name of DAUGHTERS OF JOVI
INTERNATIONAL,       LLC,    that    is,    account       ending   in 5463     (JOVI    FSB
5463).      ROSIE BRYANT and LYNDA CHARLES were each authorized as
signatory on the account.
     3.     First Security Bank is a financial institution within the
meaning of Title 18, United States Code, Section 1957(f) (1).
     4.      ROSIE BRYANT obtained proceeds from the mail fraud set
forth in Counts 1-8 of this Indictment and deposited those proceeds
into JOVI FSB 5463.
     5.      On or about October 30,                2015,    ROSIE BRYANT made,         and
caused to be made,          the opening deposit of $405,256.34 into JOVI
FSB 5463, which consisted of the following items:
     a.      Bank    of     the   Ozarks      Cashier's        Check    #605265      dated
             September 28,        2015,    in the amount of $350,556.34 which
             had been purchased with funds from JOVI B.OZARK 5418;
     b.      Bank of the Ozarks Cashier's Check #605298 dated October
             13,    2015,    in   the      amount    of     $24,700    which   had     been
             purchased with funds from JOVI B.OZARK 5418;




                                             29
      Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 30 of 40




      c.   Centennial Bank Cashier's Check #552045 dated October 9,
           2015, in the amount of $15,000, remitted in the name of
           HWFR 46;
      d.   Region's Bank Cashier's Check #5502180802 dated October
           15, 2015, in the amount of $15,000, remitted in the name
           of HWFR 69.
      6.   The deposit of checks into JOVI FSB 54 63 constituted a
"monetary transaction" as defined in Title 18, United States Code,
Section 1957 (f) (1).
      7.   On or about October 30, 2015, in the Eastern District of
      Arkansas,
                                     ROSIE BRYANT
knowingly engaged in and caused a monetary transaction of a value
greater than $10,000 with criminally derived property,                 that is,
she caused funds derived from the mail fraud set forth in Counts
1-8 of this Indictment to be deposited in JOVI FSB 5463.
      All in violation of Title 18,            United States Code,      Section
1957 and 2.
                                   COUNT 107
     (Section 1957 First Security Bank/Colleyville house money
                                   laundering)
      1. The Grand Jury realleges Paragraphs 2 and 4 of Count 106
of this Indictment.
      2.   On or about September 30, 2014, ROSIE BRYANT purchased a
residence located at 5064 Copperglen Circle, Colleyville, Texas.
The purchase price was $610,000.
      3.   After paying the closing costs and making a down payment,
a   mortgage   in   the   amount     of    $310,000   was   obtained   for   the
Copperglen Circle residence,         that is,    loan ending in 6252.        The
mortgage holder was Franklin American Mortgage Company which is
headquartered in Franklin, Tennessee.


                                          30
           Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 31 of 40




       4.     Central Loan Administration and Reporting (CENLAR) is an
agency that processed loan payments for Franklin American Mortgage
Company with        respect   to   the mortgage     on the   Copperglen Circle
residence.        CENLAR is located in Ewing, New Jersey.
       5.     On or about November 5, 2015, ROSIE BRYANT caused funds
in the amount of $303,677.90 to be transferred by wire from JOVI
FSB 5463 to CENLAR to pay off the mortgage loan held by Franklin
American Mortgage Company on the Copperglen Circle residence.               The
wire transfer of the funds constituted a "monetary transaction" as
defined in Title 18, United States Code, Section 1957(f) (1).
       6.     On or about November 5, 2015, in the Eastern District of
Arkansas and elsewhere,
                                    ROSIE BRYANT
knowingly engaged in and caused a monetary transaction of a value
greater than $10,000 with criminally derived property,                that is,
she caused funds derived from the mail fraud set forth in Counts
1-8 of this Indictment to be transferred by wire from JOVI FSB
5463 to and through CENLAR on behalf of and for Franklin American
Mortgage Company in the amount of $303,677.90.
      All in violation of Title 18,            United States Code,     Section
1957 and 2.
                                   COUNTS 108-110
       (Section 1957 First Security Bank/JP Morgan Chase money
                                    laundering)
       1. The Grand Jury realleges Paragraphs 2 and 4 of Count 106
of this Indictment.
       2.     On or about November 28, 2012, ROSIE BRYANT opened account
ending in 8680 in her own name at              First Security Bank     (RB FSB
8 680) .
       3.     On or about January 7, 2016, ROSIE BRYANT opened account
ending in 8028 in her own name at JP Morgan Chase Bank (RB CHASE
8028) .

                                         31
         Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 32 of 40




        4.     First Security Bank and JP Morgan Chase Bank are financial
institutions within the meaning of Title 18, United States Code,
Section 1957 (f) (1).
        5.     On January 5,       2016,       ROSIE BRYANT caused $121,000 to be
moved        from   JOVI   FSB   54 63    to    her   individual   account   at   First
Security Bank, that is, RB FSB 8680.
        6.     On January 7, 2016, ROSIE BRYANT wrote check #1158 on RB
FSB 8680 for $120,000 and deposited the check into her account at
JP Morgan Chase, that is, RB CHASE 8028.
        7.      On March 2, 2016, ROSIE BRYANT obtained a JP Morgan Chase
cashier's check #9430218969 in the amount of $179,019.19 which
contained the $120,000 of funds referenced above.
        8.     On April 6,       2016,    ROSIE BRYANT deposited the cashier's
check referenced above into her account at First Security Bank,
that is, RB FSB 8680.
        9.     The transfer of funds from one account to another,                   the
deposit of a check into an account, and the purchase of a cashier's
check are each a "monetary transaction" as defined in Title 18,
United States Code, Section 1957 (f) (1).
        10.     COUNT 108:       On or about January 5, 2016, in the Eastern
District of Arkansas,
                                         ROSIE BRYANT
knowingly engaged in and caused a monetary transaction of a value
greater than $10,000 with criminally derived property,                       that is,
she transferred and caused to be transferred from one bank account
to another funds derived from the mail fraud set forth in Counts
1-8 of this Indictment, that is, $121,000 from JOVI FSB 5463 to RB
FSB 8680.
        11.     COUNT 109:       On or about January 7, 2016, in the Eastern
District of Arkansas,
                                         ROSIE BRYANT
knowingly engaged in and caused a monetary transaction of a value

                                                32
       Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 33 of 40




greater than $10,000 with criminally derived property,             that is,
she deposited check #1158 written on RB FSB 8680 in the amount of
$120,000 into RB CHASE 8028 which were funds derived from the mail
fraud set forth in Counts 1-8 of this Indictment.
      12.    COUNT 110:   On or about April 6,       2016,   in the Eastern
District of Arkansas,
                               ROSIE BRYANT
knowingly engaged in and caused a monetary transaction of a value
greater than $10,000 with criminally derived property,             that is,
she deposited JP Morgan Chase cashier's check #9430218969 in the
amount of $179,019.19 into RB FSB 8680 which included more than
$10,000 of funds derived from the mail fraud set forth in Counts
1-8 of this Indictment.
      All in violation of Title 18,          United States Code,    Section
1957 and 2.
                                COUNT 111
            (Section 1957 Centennial Bank money laundering)
      1.    On or about January 4,        2016,   DELOIS BRYANT opened an
account at Centennial Bank, that is, account number ending in 5414
(DB CTLBANK 5414).
      2.    Centennial Bank is a     financial     institution within the
meaning of Title 18, United States Code, Section 1957 (f) (1).
      3.    DELOIS BRYANT obtained proceeds from the mail fraud set
forth in Counts 1-8 of this Indictment and deposited, and caused
to deposited, those proceeds into DB CTLBANK 5414.
      4.    The deposit of cashier's checks constituted a "monetary
transaction" as defined in Title 18, United States Code, Section
1957 (f) (1).
      5. On or about January 4,      2016,    in the Eastern District of
Arkansas,
                                 DELOIS BRYANT
knowingly engaged in and caused a monetary transaction of a value

                                     33
        Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 34 of 40




greater than $10,000 with criminally derived property,                       that is,
she caused funds derived from the mail fraud set forth in Counts
1-8 of this Indictment to be deposited in DB CTLBANK 5414,                          that
is, approximately $63,000 consisting of eight (8) cashier's checks
each remitted in the name of an HWFR claimant.
        All in violation of Title 18,               United States Code,       Section
1957 and 2.
                                        COUNT 112
       (Section 1957 Arvest Bank/Chevrolet Van money laundering)
        1.    The Grand Jury realleges Paragraph 4 of Counts 1-8 of
this Indictment.
        2.    On or about October 16,            2013,    account #1196 at Arvest
Bank was      opened    in   the    name   "Delois       Bryant   doing   business    as
Destiny by Design" (DD ARVEST 1196).              LYNDA CHARLES, DELOIS BRYANT,
and ROSIE BRYANT were signatories on the account.
        3.   On or about December 1, 2015, LYNDA CHARLES opened account
#0826 at Arvest Bank in the name of "Destiny By Design Church Park
Hill"    (LC ARVEST 0826).          LYNDA CHARLES,        DELOIS BRYANT, and ROSIE
BRYANT were signatories on the account.
        4. LYNDA CHARLES and DELOIS BRYANT obtained proceeds from the
mail     fraud   set    forth      in   Counts    1-8     of   this    Indictment    and
deposited, and caused to deposited, those proceeds into DD ARVEST
1196.
        5.    On or about March 8,           2016,      the    funds   referred to    in
Paragraph 4 above,           were transferred from DD ARVEST               1196 to LC
ARVEST 0826.
        5.   On or about May 3, 2016, LYNDA CHARLES purchased a 2016
Chevrolet Express Van (VIN ending in 5286) from Reliable Chevrolet,
Richardson, Texas.           The total purchase price was $58,959.56.                As
partial      payment,   LYNDA CHARLES       wrote       check #523     on account     LC
ARVEST 0826 in the amount of $45,000 payable to Reliable Chevrolet.


                                           34
         Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 35 of 40




        6.   Arvest Bank is a financial institution within the meaning
of Title 18, United States Code, Section 1957 (f) (1).
        7.      The   withdrawal    of   funds    by   check   is    a   "monetary
transaction" as defined in Title 18, United States Code,                   Section
1957 (f) (1).
        8.    On or about May 3,         2016,   in the Eastern District of
Arkansas,
                                   LYNDA CHARLES
knowingly engaged in and caused a monetary transaction of a value
greater than $10,000 with criminally derived property,                   that is,
she withdrew $45,000 from LC ARVEST 0826 by check #523 payable to
Reliable Chevrolet, which were funds derived from the mail fraud
set forth in Counts 1-8 of this Indictment.
        All in violation of Title 18,            United States Code,       Section
1957 and 2.
                                    COUNT 113
  (Section 1957 Centennial Bank/Mercedes Benz money laundering)
        1.   The Grand Jury realleges Paragraphs 1-3 of Counts 111 of
this Indictment.
        2.   From on or about January 4, 2016 to on or about June 2,
2016,    DELOIS BRYANT obtained additional proceeds                 from the mail
fraud set forth in Counts 1-8 of this Indictment and deposited,
and caused to be deposited, those proceeds into DB CTL 5414.
        3.   On or about July 20, 2016, DELOIS BRYANT purchased a 2016
Mercedes Benz G550        (VIN ending in 8311)         from Mercedes Benz of
Little Rock, Arkansas.        The total purchase price was $113,271.95.
        4.   On or about July 21, 2016, as part of the payment for the
2016 Mercedes G550,        DELOIS BRYANT wrote check #2133 drawn on DB
CTLBANK 5414 for the amount of $91,771 payable to Mercedes Benz of
Little Rock.




                                         35
         Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 36 of 40




        5.     The withdrawal of funds by check constituted a "monetary
transaction" as defined in Title 18, United States Code, Section
1957   (f)   (1).
        6.     On or about July 21,    2016,   in the Eastern District of
Arkansas,
                                DELOIS BRYANT
knowingly engaged in and caused a monetary transaction of a value
greater than $10,000 with criminally derived property,              that is,
she withdrew, by means of check #2133 in the amount of $91,771.00,
funds derived from the mail fraud set forth in Counts 1-8 of this
Indictment.
       All in violation of Title 18, United States Code, Section
1957 and 2.
                                   COUNT 114
       (Section 1957 AFCU/Doyle Springs house money laundering)

       1.      On or about April 9, 2007, DELOIS BRYANT opened account
#2578 at Arkansas Federal Credit Union in her own name               (DB AFCU
2578).       LYNDA CHARLES was also a signatory on the account.
       2.      DELOIS BRYANT obtained proceeds from the mail fraud set
forth in Counts 1-8 of this Indictment and deposited, and caused
to deposited, those proceeds into DB AFCU 2578.
        3.     On or about June 6,    2016,    DELOIS BRYANT purchased the
residence at 8117 Doyle Springs Road,            Little Rock, Arkansas for
$120,000.
        4. On or about August 11, 2016, DELOIS BRYANT obtained AFCU
Cashier's Check #17884 in the amount of $36,528.34 payable to Waco
Title using funds from DB AFCU 2578 to do so.           The cashier's check
was given to Waco Title as partial payment for the Doyle Springs
Road residence at the loan closing on that property.




                                       36
          Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 37 of 40




        5.    Arkansas Federal Credit Union is a financial institution
within       the   meaning   of   Title   18,   United   States      Code,    Section
1957 (f) (1).
        6.    The withdrawal of funds from an account and the purchase
of a cashier's check are each a "monetary transaction" as defined
in Title 18, United States Code, Section 1957 (f) (1).
        7.   On or about August 11,        2016,    in the Eastern District of
Arkansas,
                                   DELOIS BRYANT
knowingly engaged in and caused a monetary transaction of a value
greater than $10,000 with criminally derived property,                       that is,
she     purchased     AFCU   Cashier's     Check    #17884   in   the      amount    of
$36,528.34 with funds derived from the mail fraud set forth in
Counts 1-8 of this Indictment.
        All in violation of Title 18,              United States Code,        Section
1957 and 2.
                                     COUNT 115
        (Section 1957 Centennial Bank/Navient money laundering)
        1. The Grand Jury realleges Paragraphs 2 and 4 of Count 106
and Paragraphs 2,3 and 5-8 of Counts 108-110 of this Indictment.
        2.    From on or about February 2, 2016 to on or about December
15,   2016 additional proceeds            from the mail      fraud   set     forth   in
Counts 1-8 were deposited,           and caused to be deposited into JOVI
FSB 5463.
        3.   From on or about September 27, 2016 to on or about December
15,   2016 additional proceeds            from the mail      fraud   set     forth   in
Counts 1-8 were deposited, and caused to be deposited into RB FSB
8680.
        4.    On or about January 20, 2016 LYNDA CHARLES opened account
ending in 3909 in her own name at Centennial Bank                       (LC CTLBANK
3909) .
        5.   LYNDA CHARLES obtained proceeds from the mail fraud set

                                          37
       Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 38 of 40




forth in Counts 1-8 of this Indictment and deposited, and caused
to be deposited, those proceeds into LC CTLBANK 3909.
       6.    On or about December 15, 2016 LYNDA CHARLES deposited and
caused to be deposited the following proceeds into LC CTLBANK 3909:
              a.   Check #1169 in the amount of $14,000 drawn from RB
              FSB 8680;
              b. Cashier's Check #839170 in the amount of $22,000 drawn
              from RB FSB 8680;
              c. Cashier's Check #839169 in the amount of $10,000 drawn
              from JOVI FSB 5463.
       7.    Navient is a company that,            among other things, provided
loan   processing       services    to   the      United    States   Department   of
Education for receipt of payment for outstanding student loans.
       8.     On   or   about   December    23,    2016,     LYNDA CHARLES    caused
electronic transfer of funds from LC CTLBANK 3909 in the amount of
$200,000 to Navient to pay on a student loan for her daughter owed
to the United States Department of Education.
       9.    Centennial Bank is a          financial       institution within the
meaning of Title 18, United States Code, Section 1957(f) (1).
       10.    The withdrawal of funds by electronic transfer from an
account is a "monetary transaction" as defined in Title 18, United
States Code, Section 1957 (f) (1).
       11.    On or about December 23, 2016,               in the Eastern District
of Arkansas,
                                   LYNDA CHARLES
knowingly engaged in and caused a monetary transaction of a value
greater than $10,000 with criminally derived property,                    that is,
she withdrew $200,000 from LC CTLBANK 3909 by electronic transfer
to Navient which were funds derived from the mail fraud set forth
in Counts 1-8 of this Indictment.
       All in violation of Title 18,               United States Code,       Section
1957 and 2.

                                           38
     Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 39 of 40




                          FORFEITURE ALLEGATION ONE

     Upon conviction of any of the offenses charged in Counts 1
through 8 of this Indictment, the defendants, LYNDA CHARLES, ROSIE
BRYANT, DELOIS BRYANT, BRENDA SHERPELL, NIKI CHARLES, and EVERETT
0. MARTINDALE, shall forfeit to the United States, under Title 18,
United States     Code,    Section    981 (a) (1) (C)     and Title       28,    United
States Code, Section 2461(c), all property, real or personal, which
constitutes or is derived from proceeds traceable to the offense,
including, but not limited to, the following specific property:
     1.   A   monetary       judgment        that     represents      all   property
          constituting or derived from proceeds traceable to the
          offense that the defendant obtained:
                  a.      Defendant LYNDA CHARLES, ROSIE BRYANT, DELOIS
                          BRYANT,   and BRENDA SHERPELL each obtained at
                          least $2,176,000 from the fraud scheme;
                  b.      Defendant     NIKI        CHARLES   obtained      at    least
                          $90,668 from the fraud scheme;
                  c.      Defendant   EVERETT O.        MARTINDALE obtained at
                          least $51,000 from the fraud scheme;
     2.   The property and          residence        located at    1505     Rockwater
          Lane,    North Little       Rock,     Arkansas      72114   and commonly
          referred to as Rockwater Village - Lot 11;
     3.   The property and residence                 located at    1501     Rockwater
          Lane,    North Little Rock,           Arkansas      72114   and commonly
          referred to as Rockwater Village - Lot 10;
     4.   The property and residence located at 5064 Copperglen
          Circle, Colleyville, Texas 76034;




                                        39
        Case 4:19-cr-00688-DPM Document 1 Filed 12/05/19 Page 40 of 40




                               FORFEITURE ALLEGATION TWO

        Upon conviction of any of the offenses charged in Counts 104
through 115 of this             Indictment,       the defendants,       LYNDA CHARLES,
ROSIE        BRYANT,    and   DELOIS    BRYANT,    shall     forfeit        to   the    United
States, under Title 18, United States Code, Section 982(a) (1), all
property,        real    or personal,      involved     in    the    offense,          and   all
property that is traceable to the property involved in the offense,
including, but not limited to, the following specific property:
        1.      A money judgement that represents all property involved
                in     the    money    laundering     activity       received          by    the
                defendant:
                        a. Defendant LYNDA CHARLES obtained property valued
                               at least at $429,869.82;
                        b.    Defendant ROSIE BRYANT obtained property valued
                               at least at $1,313,813.25;
                        c. Defendant DELOIS BRYANT obtained property valued
                               at least at $278,726;
        2.      The property and         residence    located at        1505 Rockwater
                Lane,    North Little Rock,         Arkansas        72114    and commonly
                referred to as Rockwater Village - Lot 11;
        3.      The property and residence            located at        1501      Rockwater
                Lane,    North Little Rock,         Arkansas        72114    and commonly
                referred to as Rockwater Village - Lot 10;
        4.      The property and residence located at 5064 Copperglen
                Circle, Colleyville, Texas 76034;




                                            40
